Citation Nr: 0412253	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  02-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for psychoneurosis, 
hysteria type, and anxiety reaction, claimed as a nervous 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disorder, claimed as a back disorder.

3.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his son
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, at which time the RO did the following:  
determined that new and material evidence sufficient to 
reopen the veteran's previously-denied claim for service 
connection for psychoneurosis, hysteria type, and anxiety 
reaction, claimed as a nervous disorder, had not been 
received, and denied the veteran's claim for service 
connection for this disorder; determined that new and 
material evidence sufficient to reopen the veteran's 
previously-denied claim for service connection for a lumbar 
spine disorder, claimed as a back disorder, had not been 
received, and denied his claim for service connection for 
this disorder; and denied the veteran's claim for service 
connection for heart disease.  The veteran filed a timely 
appeal to these adverse determinations.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2003).  

In September 2003, the veteran testified at a Travel Board 
hearing at the RO before the undersigned, who is the Veterans 
Law Judge responsible for making the final determination in 
this case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for 
psychoneurosis, hysteria type, and anxiety reaction, claimed 
as a nervous disorder, and whether new and material evidence 
has been received to reopen a claim for service connection 
for a lumbar spine disorder, claimed as a back disorder, will 
be addressed in the REMAND immediately following this 
decision.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  There is no competent evidence of record indicating that 
the veteran's heart disease, first diagnosed in 1987, is 
etiologically related to the veteran's military service 42 
years earlier.


CONCLUSION OF LAW

Heart disease was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for service connection for heart 
disease in this case after that date, in March 2002.  Thus, 
the provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim, 
as well as notice of the specific legal criteria necessary to 
substantiate this claim.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in July 2002, in the statement of the case (SOC) issued in 
September 2002, in the supplemental statement of the case 
(SSOC) issued in April 2003, at the time of the veteran's 
hearing before an RO hearing officer in April 2003, at the 
time of the veteran's hearing before the undersigned in 
September 2003, and in correspondence to the appellant have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim. 

Furthermore, the Board observes that in a lengthy letter to 
the appellant dated in May 2002, the RO provided the 
appellant with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the appellant's claim, and 
specifically identified what evidence was needed from the 
appellant versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
his claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the service connection issue on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of this claim has been identified and obtained.  The evidence 
of record includes the veteran's service medical records, 
extensive post-service VA inpatient and outpatient treatment 
notes, including surgical reports, the reports of several VA 
examinations, and several personal statements made by the 
veteran in support of his claim.  The veteran testified at a 
hearing before an RO hearing officer in April 2003 and again 
at a Travel Board hearing before the undersigned in September 
2003, and transcripts of the veteran's testimony have been 
associated with his claims file.  The RO has obtained all 
pertinent records available regarding the issue on appeal and 
has effectively notified the veteran of the evidence required 
to substantiate his claim.  Additionally, the veteran does 
not allege, nor does the record reflect, that there exists 
outstanding evidence relevant to the issue on appeal.  As 
will be discussed in more detail below, while the veteran has 
testified that there exists outstanding VA and private 
medical records, he clarified that these records were not 
relevant to the issue of service connection for heart 
disease, but only to the two new and material evidence issues 
to be addressed in the REMAND immediately following this 
decision.  As such, the Board finds the VA's duty to assist 
in this case has been met.  In light of the foregoing, the 
Board finds that under the circumstances of this case, VA has 
made reasonable efforts to assist the appellant in attempting 
to substantiate his claim and that additional assistance is 
not required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

The veteran asserts that he currently suffers from a heart 
disorder which began in service.  Indeed, the veteran has 
repeatedly stated and testified that he was discharged from 
the military as a result of his heart problems.  Evidence 
relevant to this claim includes the veteran's service medical 
records, which show that during the veteran's short period of 
service, he was seen on numerous occasions for complaints of 
symptoms including nervousness, fainting spells, dizziness, 
and back and heart pain, which reportedly radiated through 
his body.  These symptoms were repeatedly stated by examiners 
to be due to psychoneurosis, conversion hysteria, which was 
diagnosed on numerous occasions in service.  In January 1945, 
a physical examination revealed the veteran's heart to be 
normal, save for "nervous tachycardia."  A chest x-ray in 
February 1945 indicated that the veteran's heart appeared 
normal.  In February 1945, the veteran underwent a Medical 
Board evaluation, at which time the veteran was determined to 
be totally incapacitated due to nervousness, anxiety and 
dizziness caused by psychoneurosis, conversion hysteria, 
severe, and discharge was recommended.  No mention was made 
of any heart disorder at the time of this report.

The report of a post-service VA examination in February 1949 
indicated that the veteran's cardiovascular system was 
normal.  No complaints or diagnoses of, or treatment for, any 
heart problems was noted.  A VA discharge summary dated in 
October 1964 was also negative for any evidence of a heart 
disorder.

The first post-service evidence relating to any heart 
abnormalities is found in a VA discharge summary from the 
Marlin, Texas VA Medical Center (VAMC) dated in May 1987, at 
which time a diagnosis of "coronary artery disease to be 
ruled out" was rendered.  However, no relevant 
cardiovascular findings were noted.

The first actual diagnosis of a heart disorder of record is 
found in the report of a VA examination conducted in August 
1987.  At that time, the veteran reported a 2-year history of 
"off and on" episodes of angina pectoris.  Following an 
examination, the examiner stated that the veteran's clinical 
history and symptoms reflected angina pectoris related to 
arteriosclerotic heart disease.  The examiner did not relate 
this disorder to the veteran's brief period of military 
service some 42 years earlier.  The veteran was subsequently 
sent for a VA electrocardiogram (ECG) in September 1987, the 
results of which were normal.  

More recently, outpatient treatment notes from Trinity 
Clinic, a private health care facility, dated from June 1995 
to April 1998, indicate several diagnoses of coronary artery 
disease, stable, asymptomatic.  None of these records related 
this disorder to the veteran's military service.

In April 2003, the veteran testified at a hearing before an 
RO hearing officer.  At that time, he stated that the first 
time he found out that he had a heart disorder was in 1988, 
when he was treated at the VAMC in Marlin, Texas.  When asked 
if he had a heart disorder in service, he stated that when he 
was discharged "they told me that I had a heart condition," 
and that he was being discharged as a result.  He stated that 
he received no treatment or medication for this heart problem 
at that time.  When asked whether he had actually experienced 
any heart problems in service, he replied "Well they said I 
did. They told me I did...They said that that was one of the 
things they were discharging me on."

In September 2003, the veteran testified at a hearing before 
the undersigned sitting at the RO.  At that time, the veteran 
essentially repeated his contention that his heart disorder 
should be service connected because he was told at the time 
of service discharge that he had a heart problem and was 
being discharged as a result.  The Board observes that the 
veteran also testified that he had received both VA and 
private treatment, and that the records of this treatment 
were not in his claims file.  However, the veteran 
specifically stated that this evidence was only relevant to 
his two new and material evidence claims (i.e., for service 
connection for psychoneurosis and a lumbar spine disorder), 
and that this evidence did not pertain to his heart 
condition.  

Following a review of the record, the Board has found no 
medical evidence which links the veteran's current heart 
disease, first diagnosed in 1987, to his period of military 
service more than four decades earlier.  Indeed, the only 
evidence which would tend to establish that the veteran's 
current heart disease is related to his active military 
service is his own contention that he "was told" that he 
was being discharged because of, among other things, heart 
disease.  However, as the evidence set forth above indicates, 
the veteran was not discharged due to heart problems, but 
solely due to psychoneurosis, conversion hysteria, severe.  
In fact, the veteran's complaints of "heart pain," along 
with several other physical symptoms, were always attributed 
by examiners to his psychiatric disorder, and physical and 
radiographic examinations of the veteran's heart in service 
were normal.  In any case, the Board observes that as the 
veteran is not a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his 
heart disease.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Thus, the Board finds that the veteran's contention that his 
current heart disease is related to his military experiences 
cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for heart disease.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for heart disease is denied.


REMAND

The veteran is also seeking to reopen his previously-denied 
claims for service connection for psychoneurosis, hysteria 
type, and anxiety reaction, claimed as a nervous disorder, 
and a lumbar spine disorder, claimed as a back disorder.  In 
reviewing the veteran's claims file, the Board observes that 
at the time of the veteran's hearing before the undersigned 
in September 2003, the veteran testified that there existed 
both VA and private treatment records which were not yet of 
record and which were relevant to both claims.  The veteran 
indicated that the VA treatment was received from the 
Palestine Clinic at the VAMC in Temple, Texas, and that the 
private treatment was received from Dr. Wayne at Nantrez 
Hospital in Jacksonville, Texas, and by his successor, Dr. 
Beerkamp.  He also stated that Dr. Wayne was no longer 
associated with Nantrez Hospital, and that, in addition, 
Nantrez Hospital now had a different name.  He indicated that 
he had been treated by Drs. Wayne and Beerkamp at least 20 
years earlier, perhaps more, sometime in the 1970s.  In 
response, the undersigned instructed that the record be held 
open for a period of 60 days from the date of the hearing in 
order to allow the veteran to obtain and submit these records 
to the Board for review.  However, a review of the veteran's 
claims file does not reflect that any such records have been 
submitted.

Although the veteran stated that he would obtain his VA 
records, the Board believes that, under the duty to assist, 
VA must follow-up with its own attempt to obtain these VA 
records prior to a final adjudication of the veteran's 
appeal.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1996); see 
also Bell v. Derwinski, 2 Vet. App. 611, 612-613 (1992) (the 
VA has constructive, if not actual, knowledge of records 
generated by the VA); Murincsak v. Derwinski, 2 Vet. App. 
363, 372-373 (1992) (when the VA has knowledge of relevant 
records, the Board must obtain these records before 
proceeding with the appeal).  Furthermore, since these claims 
are being remanded to the RO for further evidentiary 
development, the RO should also attempt to obtain the cited 
private records from Dr. Wayne and Dr. Beerkamp as well.  The 
Board notes that the RO should first contact the veteran to 
obtain the approximate dates of the VA treatment at the 
Temple, Texas VAMC discussed by the veteran, as well as the 
current address and/or the current name and address of the 
former Nantrez Hospital in Jacksonville, Texas, in order to 
request these records.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

1.  The RO should contact the veteran and 
request that he provide the name and 
current address of any medical 
professionals who have provided treatment 
to him for either his psychiatric or his 
back disorder, particularly "Dr. Wayne" 
and "Dr. Beerkamp" referenced by the 
veteran in his September 2003 Travel 
Board hearing.  After obtaining any 
necessary authorizations, the RO should 
contact these medical professionals and 
request copies of all treatment records.  
Any such records received should be 
associated with the veteran's claims 
file.  If the search for such records has 
negative results, a statement to that 
effect should be placed in the veteran's 
claims file.

2.  The RO should also contact the 
veteran and request that he provide the 
approximate dates of treatment for his 
psychiatric and/or back disorder at the 
Palestine Clinic at the Temple, Texas 
VAMC.  Once a date range has been 
established, the RO should then request 
and obtain these VA records and associate 
them with the veteran's claims file.

3.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issues of whether new 
and material evidence has been received 
to reopen a claim for service connection 
for psychoneurosis, hysteria type, and 
anxiety reaction, claimed as a nervous 
disorder and whether new and material 
evidence has been received to reopen a 
claim for service connection for a lumbar 
spine disorder, claimed as a back 
disorder.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



